Title: From George Washington to Colonel Stephen Moylan, 13 May 1778
From: Washington, George
To: Moylan, Stephen


                    
                        Dear Sir
                        Head Quarters Valley Forge 13 May 1778
                    
                    I have your favs. of the 5th and that of the 7th continued down to the 9th. If the Commissioners of the Navy could have been prevailed upon by me to have scutled and sunk the Frigates last fall, the Enemy would have had little inducement to have visited Bordentown. It would have taken so much labor and time to have raised them, that a force might have been sent to interrupt them. Upon the first intimation of the design, I detatched Genl Maxwell with a strong party, but the mischief was done and the Enemy gone by the time he reached the Cross Roads.
                    Present my thanks to Major Clough and his small party for their bravery. The price formerly paid to the captors of a light horse, with his accoutrements, was 100 dollars, but as money has depreciated, the Rule has been, in some instances, deviated from. Colo. Morgans Riflemen some time ago took Ten British light Horse between Derby and Chester, they were paid 170 dollars per Horse and at that rate I have estimated those taken by Major Clough. Inclosed you have a Warrant for 510 dollars payable to the Major, which he will please to distribute among the party according to their Rank.
                    I do not know whether the Carbines that are here are in proper order. I will have the matter inquired into, and, if they are, inform you, that you may send over a Waggon and a small escort for them. You mentioned in a letter of the 23d April that you understood some members of Congress were dis-satisfied with the determination of Rank between Colo. Bland, Baylor, Shelden and yourself; if it is so, I have never  heard any thing of it from any person but yourself. I am Dear Sir Your most obt Servt
                    
                        Go: Washington
                    
                